Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 14, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  138952(89)                                                                                                         Justices




  MYRIAM VELEZ,
           Plaintiff-Appellee/
           Cross-Appellant,
                                                                   SC: 138952
  v                                                                COA: 281136
                                                                   Wayne CC: 04-402161-NH
  MARTIN TUMA, M.D.,
             Defendant-Appellant/
             Cross-Appellee.
  ______________________________


         On order of the Chief Justice, the motion by the Michigan State Medical Society
  and the American Medical Association for leave to file a supplemental brief amicus
  curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 14, 2012                       _________________________________________
                                                                              Clerk